Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-23 were previously examined.
Claim 2 has been amended.
Claims 1-23 are pending in this action.

Response to Arguments
Applicant's arguments under “Claim Rejection 35 USC 103” filed on February 5, 2021 have been fully considered but they are not persuasive. 

Applicant’s arguments:

On pages 17-23, Applicant argued that the office action has mischaracterized the limitation such as “"wherein the first and second semiconductor devices ... are configured to detect errors of the first data and the second data using the error detection circuit" by showing Applicant’s figure 1.

Applicant explained that Paragraph 75 of Lee, which refers to FIG. 2 of Lee, recites: 



Referring to FIG. 2 and paragraph 75 of Lee, an error detection unit 222 compares a first error detection code provided through an input/output pin (PIN<K>) from a semiconductor device 210 with a second error detection code and determines whether or not data is being or has been normally transmitted.

More specifically, the error detection unit 222 of Lee compares the first error detection code and the second error detection code, instead of the data itself, to detect an error in the data according to the comparison result. 

In responses:

Examiner disagreed because Applicant fails to provide clearly explanation of how Applicant’s figure 1 is different from the reference of Lee in [0075].  That is Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.



In responses:

Applicant argued that the prior art of record do not disclose “… data itself, to detect an error in the data according to the comparison result”

Examiner disagrees because the recited claim does not require “data itself, to detect an error in the data according to the comparison result” or “detect its own data itself”

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., detect an error in the data according to the comparison result” or “detect data itself”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In responses:

Examiner disagrees because Lee in figure 2 for example disclose that error detection circuit (222 or 212) can detect errors of the first error detection code data and the second error detection code data.


    PNG
    media_image1.png
    557
    739
    media_image1.png
    Greyscale



As such, the rejection is maintained.

Applicant’s arguments:

On page 20 of the remark, Applicant argued that "wherein the first and second semiconductor devices ... are configured to detect errors of the first data and the second data using the first and second error detection circuits."  (see claim 13) For reference, Applicant's FIG. 1 has been reproduced below.

In responses:



As such, the rejection is maintained.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2014/0,344,654), in view of Shaeffer et al (US 2008/0,163,007)

As per claim 1:
Lee discloses:

A semiconductor chip comprising: 
(Lee, Fig. 2, 200 semiconductor system 200, Controller 220, Error Detection Circuit 222, Semiconductor Circuit 210, Error Detection Circuit 212)
(Lee, [0045] FIG. 2 illustrates a semiconductor system based on a semiconductor circuit and a controller, and a data transmission test may be performed in connection with the controller in a state where the semiconductor circuit is mounted in the system)

a first semiconductor device comprising an error detection 5circuit; and 
(Lee, Fig. 2, 200 semiconductor system 200, Controller 220, Error Detection Circuit 222, Semiconductor Circuit 210, Error Detection Circuit 212)

a second semiconductor device 
(Lee, Fig. 2, 200 semiconductor system 200, Controller 220, Error Detection Circuit 222, Semiconductor Circuit 210, Error Detection Circuit 212)

electrically connected to the first semiconductor device via a first through electrode and a second through electrode, 10wherein the first and second semiconductor devices are configured to at least one of receive and output first data and second data via the second through electrode according to an operation mode and 
(Lee, [0047] semiconductor circuit 210 may include input/output pins …; coupled to input/output pins … of the controller 220, respectively. [0048] Additionally, error information may be transmitted through any one of the error input/output pins …; for example, the input/output pin … and data may be transmitted through the other input/output pins …)

are configured to detect errors of the first data and the second data using the error detection circuit.  
(Lee, [0047] semiconductor circuit 210 may include input/output pins …; coupled to input/output pins … of the controller 220, respectively. [0048] Additionally, error information may be transmitted through any one of the error input/output pins …; for example, the input/output pin … and data may be transmitted through the other input/output pins …)
(Lee, [0055] error detection unit 212 may be configured to generate an error detection code (referred to as a first error detection code, for convenience of description) for the data provided from the data input/output unit 211)
(Lee, [0056] The error detection unit 212 may be configured to generate an error detection signal by comparing an error detection code provided from the controller 220 (referred to as a second error detection code, for convenience of description) to the first error detection code, and transmit the generated error detection signal to the controller 220)
(Lee, [0074] The error detection unit 222 may be configured to provide a second error detection code, generated according to the expect data, to the semiconductor circuit 210)
(Lee, [0075] The error detection unit 222 may compare the second error detection code to the first error detection code provided from the semiconductor circuit 210 and may determine whether or not data is being or has been normally transmitted (pass or fail))

Lee does not disclose a method of stacking semiconductor devices such as “a second semiconductor device stacked with the first semiconductor device”

Shaeffer discloses a method of stacking semiconductor devices such as “a second semiconductor device stacked with the first semiconductor device”
(Shaeffer, [0057], a memory module may include a series of integrated circuit dies (i.e., memory devices and buffer device) stacked on top of one another and coupled via conductive interconnect)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate a well-known method of stacking devices on top of one another as taught by Shaeffer into the configuration of Lee as an option for connecting devices.
(Shaeffer, [0057], a memory module may include a series of integrated circuit dies (i.e., memory devices and buffer device) stacked on top of one another and coupled via conductive interconnect)


As per claim 2: (Currently Amended)
Lee-Shaeffer further discloses:

wherein: the operation mode comprises one of a first write operation, a second write operation, a second write operation, and a first read operation; 20the first write operation is performed to store the first data outputted by the first semiconductor device into the second semiconductor device; the first read operation is performed to output the second data outputted by the second semiconductor device to an 29PA3772-0external device;
(Lee, [0047] semiconductor circuit 210 may include input/output pins …; coupled to input/output pins … of the controller 220, respectively. [0048] Additionally, error information may be transmitted through any one of the error input/output pins …; for example, the input/output pin … and data may be transmitted through the other input/output pins …)
(Lee, [0054] Additionally, although not illustrated, various commands including write and read commands, addresses, clock signals CK (see FIG. 3 as well) and the like may be provided from the controller 220)


 the second write operation is performed to store external data provided by the external device into the first semiconductor device; and 
(Lee, [0071] data input/output unit 221 may be configured to transmit data provided from the outside of the system)


(Lee, controller 220 may previously designate a specific address with a write command to write specific data to the semiconductor circuit 210 during a test process of the semiconductor circuit 210)

As per claim 3:
Lee-Shaeffer further discloses:

wherein, during a 10first write operation: 

the first semiconductor device is configured to generate the first data from first external data provided by an external device and is configured to detect errors of the first data using the error detection circuit; and  
(Lee, [0071] data input/output unit 221 may be configured to transmit data provided from the outside of the system)

15the second semiconductor device is configured to store first internal data generated from the first data.  
 (Lee, [0072] controller 220 may previously designate a specific address with a write command to write specific data to the semiconductor circuit 210 during a test process of the semiconductor circuit 210)
(Lee, [0047] semiconductor circuit 210 may include input/output pins …; coupled to input/output pins … of the controller 220, respectively. [0048] Additionally, error information may be transmitted through any one of the error input/output pins …; for example, the input/output pin … and data may be transmitted through the other input/output pins …)

As per claim 4:
Lee-Shaeffer further discloses:

wherein, during a first read operation:  20the second semiconductor device is configured to output second internal data stored in the second semiconductor device as the second data via the second through electrode; and
(Lee, [0047] semiconductor circuit 210 may include input/output pins …; coupled to input/output pins … of the controller 220, respectively. [0048] Additionally, error information may be transmitted through any one of the error input/output pins …; for example, the input/output pin … and data may be transmitted through the other input/output pins …)

 the first semiconductor device is configured to detect errors of the second data using the error detection circuit and is configured to 30PA3772-0 output the second data as second external data.  
(Lee, [0071] data input/output unit 221 may be configured to transmit data provided from the outside of the system)
(Lee, [0072] controller 220 may previously designate a specific address with a write command to write specific data to the semiconductor circuit 210 during a test process of the semiconductor circuit 210)
(Lee, [0047] semiconductor circuit 210 may include input/output pins …; coupled to input/output pins … of the controller 220, respectively. [0048] Additionally, error information may be transmitted through any one of the error input/output pins …; for example, the input/output pin … and data may be transmitted through the other input/output pins …)

As per claim 5:
Lee-Shaeffer further discloses:
wherein, during a second write operation, the first semiconductor device is configured 5to: generate the first data from third external data provided by an external device; 
(Lee, [0071] data input/output unit 221 may be configured to transmit data provided from the outside of the system)
(Lee, [0072] controller 220 may previously designate a specific address with a write command to write specific data to the semiconductor circuit 210 during a test process of the semiconductor circuit 210)
(Lee, [0047] semiconductor circuit 210 may include input/output pins …; coupled to input/output pins … of the controller 220, respectively. [0048] Additionally, error information may be transmitted through any one of the error input/output pins …; for example, the input/output pin … and data may be transmitted through the other input/output pins …)

detect errors of the first data using the error detection circuit; and 10store third internal data generated from the third external data.  
(Lee, [0055] error detection unit 212 may be configured to generate an error detection code (referred to as a first error detection code, for convenience of description) for the data provided from the data input/output unit 211)
(Lee, [0056] The error detection unit 212 may be configured to generate an error detection signal by comparing an error detection code provided from the controller 220 (referred to as a second error detection code, for convenience of description) to the first error detection code, and transmit the generated error detection signal to the controller 220)
(Lee, [0074] The error detection unit 222 may be configured to provide a second error detection code, generated according to the expect data, to the semiconductor circuit 210)
(Lee, [0075] The error detection unit 222 may compare the second error detection code to the first error detection code provided from the semiconductor circuit 210 and may determine whether or not data is being or has been normally transmitted (pass or fail))

As per claim 6:
Lee-Shaeffer further discloses:

(Lee, [0071] data input/output unit 221 may be configured to transmit data provided from the outside of the system)
(Lee, [0072] controller 220 may previously designate a specific address with a write command to write specific data to the semiconductor circuit 210 during a test process of the semiconductor circuit 210)

detect errors of the first data using the error detection circuit; and 20output fourth external data generated from the fourth internal data to an external device.  
(Lee, [0055] error detection unit 212 may be configured to generate an error detection code (referred to as a first error detection code, for convenience of description) for the data provided from the data input/output unit 211)
(Lee, [0056] The error detection unit 212 may be configured to generate an error detection signal by comparing an error detection code provided from the controller 220 (referred to as a second error detection code, for convenience of description) to the first error detection code, and transmit the generated error detection signal to the controller 220)
(Lee, [0074] The error detection unit 222 may be configured to provide a second error detection code, generated according to the expect data, to the semiconductor circuit 210)
(Lee, [0075] The error detection unit 222 may compare the second error detection code to the first error detection code provided from the semiconductor circuit 210 and may determine whether or not data is being or has been normally transmitted (pass or fail))

As per claim 7:
Lee-Shaeffer further discloses:

wherein the first semiconductor device further comprises:  31PA3772-0 

a control circuit configured to: generate 
(Lee, [0054] Additionally, although not illustrated, various commands including write and read commands, addresses, clock signals CK (see FIG. 3 as well) and the like may be provided from the controller 220)

10a first input/output (I/O) circuit configured to: electrically connect the second through electrode to first and second transmission I/O lines; and receive or output the first and second data via the second through electrode; and  15a first path control circuit 
(Lee, [0071] data input/output unit 221 may be configured to transmit data provided from the outside of the system)
(Lee, [0072] controller 220 may previously designate a specific address with a write command to write specific data to the semiconductor circuit 210 during a test process of the semiconductor circuit 210)
(Lee, [0047] semiconductor circuit 210 may include input/output pins …; coupled to input/output pins … of the controller 220, respectively. [0048] Additionally, error information may be transmitted through any one of the error input/output pins …; for example, the input/output pin … and data may be transmitted through the other input/output pins …)
(Lee, [0055] error detection unit 212 may be configured to generate an error detection code (referred to as a first error detection code, for convenience of description) for the data provided from the data input/output unit 211)
(Lee, [0056] The error detection unit 212 may be configured to generate an error detection signal by comparing an error detection code provided from the controller 220 (referred to as a second error detection code, for convenience of description) to the first error detection code, and transmit the generated error detection signal to the controller 220)
(Lee, [0074] The error detection unit 222 may be configured to provide a second error detection code, generated according to the expect data, to the semiconductor circuit 210)
(Lee, [0075] The error detection unit 222 may compare the second error detection code to the first error detection code provided from the semiconductor circuit 210 and may determine whether or not data is being or has been normally transmitted (pass or fail))

Lee discloses that a various commands may be provided for controlling for controlling data input/output from two devices.
(Lee, [0054] Additionally, although not illustrated, various commands including write and read commands, addresses, clock signals CK (see FIG. 3 as well) and the like may be provided from the controller 220)

However, Lee does not clearly mention an enable commands.

However, it would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate a well-known an enabling command as one of various commands into the system of enabling the device.
(Lee, [0054] Additionally, although not illustrated, various commands including write and read commands, addresses, clock signals CK (see FIG. 3 as well) and the like may be provided from the controller 220)

As per claim 8:
Lee-Shaeffer further discloses:

a register configured to generate a mode 
(Lee, [0071] data input/output unit 221 may be configured to transmit data provided from the outside of the system)
(Lee, [0072] controller 220 may previously designate a specific address with a write command to write specific data to the semiconductor circuit 210 during a test process of the semiconductor circuit 210)
(Lee, [0047] semiconductor circuit 210 may include input/output pins …; coupled to input/output pins … of the controller 220, respectively. [0048] Additionally, error information may be transmitted through any one of the error input/output pins …; for example, the input/output pin … and data may be transmitted through the other input/output pins …)
(Lee, [0055] error detection unit 212 may be configured to generate an error detection code (referred to as a first error detection code, for convenience of description) for the data provided from the data input/output unit 211)
(Lee, [0056] The error detection unit 212 may be configured to generate an error detection signal by comparing an error detection code provided from the controller 220 (referred to as a second error detection code, for convenience of description) to the first error detection code, and transmit the generated error detection signal to the controller 220)
(Lee, [0074] The error detection unit 222 may be configured to provide a second error detection code, generated according to the expect data, to the semiconductor circuit 210)
(Lee, [0075] The error detection unit 222 may compare the second error detection code to the first error detection code provided from the semiconductor circuit 210 and may determine whether or not data is being or has been normally transmitted (pass or fail))

Lee discloses that a various commands may be provided for controlling for controlling data input/output from two devices.
(Lee, [0054] Additionally, although not illustrated, various commands including write and read commands, addresses, clock signals CK (see FIG. 3 as well) and the like may be provided from the controller 220)

However, Lee does not clearly mention an enable commands.

However, it would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate a well-known an enabling command as one of various commands into the system of enabling the device.
(Lee, [0054] Additionally, although not illustrated, various commands including write and read commands, addresses, clock signals CK (see FIG. 3 as well) and the like may be provided from the controller 220)

As per claim 9:
Lee-Shaeffer further discloses:

wherein the control signal generation circuit comprises:  enabled 5according to a logic level combination of the mode 
(Lee, [0071] data input/output unit 221 may be configured to transmit data provided from the outside of the system)
(Lee, [0072] controller 220 may previously designate a specific address with a write command to write specific data to the semiconductor circuit 210 during a test process of the semiconductor circuit 210)
(Lee, [0047] semiconductor circuit 210 may include input/output pins …; coupled to input/output pins … of the controller 220, respectively. [0048] Additionally, error information may be transmitted through any one of the error input/output pins …; for example, the input/output pin … and data may be transmitted through the other input/output pins …)
(Lee, [0055] error detection unit 212 may be configured to generate an error detection code (referred to as a first error detection code, for convenience of description) for the data provided from the data input/output unit 211)
(Lee, [0056] The error detection unit 212 may be configured to generate an error detection signal by comparing an error detection code provided from the controller 220 (referred to as a second error detection code, for convenience of description) to the first error detection code, and transmit the generated error detection signal to the controller 220)
(Lee, [0074] The error detection unit 222 may be configured to provide a second error detection code, generated according to the expect data, to the semiconductor circuit 210)
(Lee, [0075] The error detection unit 222 may compare the second error detection code to the first error detection code provided from the semiconductor circuit 210 and may determine whether or not data is being or has been normally transmitted (pass or fail))

Lee discloses that a various commands may be provided for controlling for controlling data input/output from two devices.
(Lee, [0054] Additionally, although not illustrated, various commands including write and read commands, addresses, clock signals CK (see FIG. 3 as well) and the like may be provided from the controller 220)

However, Lee does not clearly mention an enable commands.

However, it would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate a well-known an enabling command as one of various commands into the system of enabling the device.
(Lee, [0054] Additionally, although not illustrated, various commands including write and read commands, addresses, clock signals CK (see FIG. 3 as well) and the like may be provided from the controller 220)

As per claim 10:
Lee-Shaeffer further discloses:

wherein the first path control circuit comprises: a first write path control circuit configured to: generate the first data from the first external data to 15output the first data to the first transmission I/O line or generate the first data from the third external data to output the first data to the first transmission I/O line according to the 
(Lee, [0071] data input/output unit 221 may be configured to transmit data provided from the outside of the system)
(Lee, [0072] controller 220 may previously designate a specific address with a write command to write specific data to the semiconductor circuit 210 during a test process of the semiconductor circuit 210)
(Lee, [0047] semiconductor circuit 210 may include input/output pins …; coupled to input/output pins … of the controller 220, respectively. [0048] Additionally, error information may be transmitted through any one of the error input/output pins …; for example, the input/output pin … and data may be transmitted through the other input/output pins …)
(Lee, [0055] error detection unit 212 may be configured to generate an error detection code (referred to as a first error detection code, for convenience of description) for the data provided from the data input/output unit 211)
(Lee, [0056] The error detection unit 212 may be configured to generate an error detection signal by comparing an error detection code provided from the controller 220 (referred to as a second error detection code, for convenience of description) to the first error detection code, and transmit the generated error detection signal to the controller 220)
(Lee, [0074] The error detection unit 222 may be configured to provide a second error detection code, generated according to the expect data, to the semiconductor circuit 210)
(Lee, [0075] The error detection unit 222 may compare the second error detection code to the first error detection code provided from the semiconductor circuit 210 and may determine whether or not data is being or has been normally transmitted (pass or fail))

Lee discloses that a various commands may be provided for controlling for controlling data input/output from two devices.
(Lee, [0054] Additionally, although not illustrated, various commands including write and read commands, addresses, clock signals CK (see FIG. 3 as well) and the like may be provided from the controller 220)

However, Lee does not clearly mention an enable commands.

However, it would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate a well-known an enabling command as one of various commands into the system of enabling the device.
(Lee, [0054] Additionally, although not illustrated, various commands including write and read commands, addresses, clock signals CK (see FIG. 3 as well) and the like may be provided from the controller 220)

As per claim 11:
Lee-Shaeffer further discloses:
wherein the second semiconductor device comprises: a second I/O circuit configured to: electrically connect the second through electrode to third and fourth transmission I/O lines; and  10receive or output the first and second data via the second through electrode; and a second path control circuit configured to: generate third internal data from the first data inputted through the third transmission I/O line during a first write 15operation; and output fourth data as the second data through the third transmission I/O line, during a first read operation, according to the 
(Lee, [0071] data input/output unit 221 may be configured to transmit data provided from the outside of the system)
(Lee, [0072] controller 220 may previously designate a specific address with a write command to write specific data to the semiconductor circuit 210 during a test process of the semiconductor circuit 210)
(Lee, [0047] semiconductor circuit 210 may include input/output pins …; coupled to input/output pins … of the controller 220, respectively. [0048] Additionally, error information may be transmitted through any one of the error input/output pins …; for example, the input/output pin … and data may be transmitted through the other input/output pins …)
(Lee, [0055] error detection unit 212 may be configured to generate an error detection code (referred to as a first error detection code, for convenience of description) for the data provided from the data input/output unit 211)
(Lee, [0056] The error detection unit 212 may be configured to generate an error detection signal by comparing an error detection code provided from the controller 220 (referred to as a second error detection code, for convenience of description) to the first error detection code, and transmit the generated error detection signal to the controller 220)
(Lee, [0074] The error detection unit 222 may be configured to provide a second error detection code, generated according to the expect data, to the semiconductor circuit 210)
(Lee, [0075] The error detection unit 222 may compare the second error detection code to the first error detection code provided from the semiconductor circuit 210 and may determine whether or not data is being or has been normally transmitted (pass or fail))

As per claim 12:
Lee-Shaeffer further discloses:
wherein the second path control circuit comprises: a second write path control circuit configured to output the first 36PA3772-0 data loaded on the third transmission I/O line as the third internal data according to the 
(Lee, [0071] data input/output unit 221 may be configured to transmit data provided from the outside of the system)
(Lee, [0072] controller 220 may previously designate a specific address with a write command to write specific data to the semiconductor circuit 210 during a test process of the semiconductor circuit 210)
(Lee, [0047] semiconductor circuit 210 may include input/output pins …; coupled to input/output pins … of the controller 220, respectively. [0048] Additionally, error information may be transmitted through any one of the error input/output pins …; for example, the input/output pin … and data may be transmitted through the other input/output pins …)
(Lee, [0055] error detection unit 212 may be configured to generate an error detection code (referred to as a first error detection code, for convenience of description) for the data provided from the data input/output unit 211)
(Lee, [0056] The error detection unit 212 may be configured to generate an error detection signal by comparing an error detection code provided from the controller 220 (referred to as a second error detection code, for convenience of description) to the first error detection code, and transmit the generated error detection signal to the controller 220)
(Lee, [0074] The error detection unit 222 may be configured to provide a second error detection code, generated according to the expect data, to the semiconductor circuit 210)
(Lee, [0075] The error detection unit 222 may compare the second error detection code to the first error detection code provided from the semiconductor circuit 210 and may determine whether or not data is being or has been normally transmitted (pass or fail))

Lee discloses that a various commands may be provided for controlling for controlling data input/output from two devices.
(Lee, [0054] Additionally, although not illustrated, various commands including write and read commands, addresses, clock signals CK (see FIG. 3 as well) and the like may be provided from the controller 220)

However, Lee does not clearly mention an enable commands.

However, it would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate a well-known an enabling command as one of various commands into the system of enabling the device.
(Lee, [0054] Additionally, although not illustrated, various commands including write and read commands, addresses, clock signals CK (see FIG. 3 as well) and the like may be provided from the controller 220)

As per claims 13-23:

.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189.  The examiner can normally be reached on Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thien Nguyen/           Primary Examiner, Art Unit 2111